


Exhibit 10(b)

March 14, 2002

Robert L. Joss
Philip H. Knight Professor and Dean
Graduate School of Business
518 Memorial Way
Stanford University
Stanford, CA 94305-5015

Dear Bob:

        As you know, Wells Fargo Bank, National Association (the "Bank"), is a
significant shareholder in Shanghai Commercial Bank Ltd. of Hong Kong, SAR
("SCB"), and has the right to name two members of its Board of Directors. We
believe your background and experience together with your stature in the
international marketplace put you in a unique position to serve in this position
and thus assist the Bank in continuing to maximize the value of its investment
in SCB by providing reasoned advice to its management and shareholders. The Bank
would like to retain you as one of its representatives on the SCB Board in
accordance with the terms of this letter.

DESCRIPTION OF SERVICES:

        You would perform the following services as a Director of SCB:

1)Attend at least one meeting of the SCB Board per year and the Annual General
Meeting in late March every year. Other Board meetings will be attended by the
Bank's Regional Manager for Asia and/or the Bank's Hong Kong Branch Manager, who
will act as your Alternate Director, as provided by Hong Kong law.

2)Provide advice and counsel to me from time to time regarding the Bank's
position on specific issues relative to SCB.

3)Periodically meet with me in my San Francisco office or with your Alternate
Director and/or SCB management during business trips to Hong Kong to discuss SCB
business issues.

COMPENSATION:

        In consideration of obtaining the services contemplated hereby, we agree
to pay you the sum of $30,000.00 per annum. Such compensation shall be payable
in 12 equal installments of $2,500.00 each, commencing on the first business day
of the month next following the effective date of this Agreement. We will also
reimburse you for reasonable expenses incurred in the performance of the
services contemplated hereby, including travel expenses. Reimbursement of such
expenses will be on a monthly basis upon receipt by us of a statement therefor,
and will be made in accordance with the procedures applicable to our own
employees.

INDEPENDENT CONTRACTOR STATUS:

        While you are performing services under this agreement, we agree that
you are acting as an independent contractor and you shall be free to exercise
your discretion and independent judgment as to the method and means of
performance of the services contemplated hereby. As such, you are not an
officer, employee or agent of the Bank. Accordingly, you will not receive
vacation pay, sick pay, retirement benefits or any other employee benefit with
respect to your services hereunder. Furthermore, you will have no authority to
commit the Bank to any expenditure or to obligate the Bank in any other way
except in your capacity as a Director of SCB.

--------------------------------------------------------------------------------

CONFIDENTIALITY:

        In your performance of services under this agreement, you may gain
access to confidential business and technical information pertaining to SCB, the
Bank or their customers. Information may be confidential or sensitive whether or
not identified or marked as such. You will therefore hold in confidence all
information made available to you for purposes of this agreement. You shall not
disclose such information to any third party or use such information for any
other purpose without the prior written consent of the Bank.

PROPRIETARY RIGHTS:

        All information and materials you develop pursuant to this agreement
shall not include property of any third party, shall remain the sole property of
the Bank and shall not be used, in any manner, by you in performing services for
any other person or entity. You agree that any right or interest which you may,
for any reason, obtain in said information and materials is hereby transferred
and assigned to the Bank, and you will not treat such information and materials
in any way that is inconsistent with the Bank's ownership.

TAXES:

        You will treat the compensation received hereunder as self-employment
income for federal tax purposes. In that regard, we will neither withhold
federal income tax nor pay FICA, state unemployment or other employment taxes,
and you will file all required federal and state tax reports and pay all
required federal and state taxes owing with respect to your compensation
hereunder.

INDEMNITY:

        We will indemnify you against and hold you harmless from any and all
losses, damages, liabilities, claims, costs and expenses and reasonable
attorneys' fees which you may expend or incur as a result of your performance of
the services contemplated hereby.

TERM:

        The effective date of this agreement shall be the date you sign it as
indicated below. The agreement will continue thereafter unless and until one of
us elects to terminate it by sending a notice of termination to the other. No
such termination shall in any manner affect the rights and obligations existing
as of the date of such termination, including, without limitation, your rights
to indemnification as set forth herein.

ENTIRE AGREEMENT; GOVERNING LAW:

        This letter contains our entire agreement on this matter. It supersedes
all prior agreements, understandings, statements and promises previously in
existence between us and shall be deemed the only agreement between us
concerning the matters discussed herein. This agreement shall be governed by
California law.

        Bob, we are most appreciative of your willingness to serve on the Board
of SCB. We believe that you will be able to play a significant role on behalf of
the Bank as we continue to seek to take advantage of the many opportunities
presented by the international market place and our interest in SCB.

--------------------------------------------------------------------------------


        If you are in agreement with the terms of this letter, please sign and
date the enclosed copy in the space below and return it to my attention,
whereupon it will become a binding agreement between us.

    Sincerely,
 
 
WELLS FARGO BANK,
    NATIONAL ASSOCIATION
 
 
By
 
/s/  DAVID J. ZUERCHER      

--------------------------------------------------------------------------------

David J. Zuercher
Executive Vice President

Agreed:


/s/  ROBERT L. JOSS      

--------------------------------------------------------------------------------

Robert L. Joss

 
 

Date: April 15, 2002

--------------------------------------------------------------------------------
